USCA11 Case: 22-10026      Date Filed: 11/08/2022   Page: 1 of 5




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-10026
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
CARLOS MARCELO TEALDI,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 1:20-cr-20271-KMW-1
                   ____________________
USCA11 Case: 22-10026             Date Filed: 11/08/2022         Page: 2 of 5




2                          Opinion of the Court                      22-10026


Before LUCK, LAGOA, and MARCUS, Circuit Judges.
PER CURIAM:
       Carlos Marcelo Tealdi appeals his 72-month sentence for
possession of child pornography, which was a downward variance
from the guideline range of 78 to 97 months. Tealdi argues that his
sentence was substantively unreasonable because the district court
focused solely on the nature of the offense and failed to consider
his personal circumstances, like his age and low likelihood of recid-
ivism. After thorough review, we affirm.
        We review the sentence a district court imposes for “reason-
ableness,” which “merely asks whether the trial court abused its
discretion.” United States v. Pugh, 515 F.3d 1179, 1189 (11th Cir.
2008) (quoting Rita v. United States, 551 U.S. 338, 351 (2007)).
When reviewing for substantive reasonableness, we consider the
“‘totality of the circumstances.’” Id. at 1190 (quoting Gall v. United
States, 552 U.S. 38, 51 (2007)). The party challenging the sentence
bears the burden of establishing that it is unreasonable. United
States v. Shabazz, 887 F.3d 1204, 1224 (11th Cir. 2018).
      The district court must impose a sentence “sufficient, but
not greater than necessary to comply with the purposes” listed in
18 U.S.C. § 3553(a). 1 The court must consider all of the § 3553(a)


1 The § 3553(a) factors include: (1) the nature and circumstances of the offense
and the history and characteristics of the defendant; (2) the need for the sen-
tence imposed to reflect the seriousness of the offense, to promote respect for
USCA11 Case: 22-10026              Date Filed: 11/08/2022         Page: 3 of 5




22-10026                   Opinion of the Court                                 3

factors, but it may give greater weight to some factors over others
-- a decision which is within its sound discretion. United States v.
Rosales-Bruno, 789 F.3d 1249, 1254 (11th Cir. 2015). The district
court is not required to discuss each of the § 3553(a) factors, and an
acknowledgement that it has considered the § 3553(a) factors will
suffice. United States v. Turner, 474 F.3d 1265, 1281 (11th Cir.
2007).
       A sentence may be substantively unreasonable when a court
(1) fails to consider relevant factors that were due significant
weight, (2) gives significant weight to an improper or irrelevant fac-
tor, or (3) commits a clear error of judgment in considering the
proper facts. United States v. Irey, 612 F.3d 1160, 1189 (11th Cir.
2010) (en banc). However, a sentence that suffers from one of
these symptoms is not per se unreasonable; rather, we must exam-
ine the totality of the circumstances to determine the sentence’s
reasonableness. Pugh, 515 F.3d at 1192. “[W]e will not second
guess the weight (or lack thereof) that the [court] accorded to a
given [§ 3553(a)] factor . . . as long as the sentence ultimately im-
posed is reasonable in light of all the circumstances presented.”
United States v. Snipes, 611 F.3d 855, 872 (11th Cir. 2010)

the law, and to provide just punishment for the offense; (3) the need for the
sentence imposed to afford adequate deterrence; (4) the need to protect the
public; (5) the need to provide the defendant with educational or vocational
training or medical care; (6) the kinds of sentences available; (7) the Sentencing
Guidelines range; (8) the pertinent policy statements of the Sentencing Com-
mission; (9) the need to avoid unwanted sentencing disparities; and (10) the
need to provide restitution to victims. 18 U.S.C. § 3553(a).
USCA11 Case: 22-10026         Date Filed: 11/08/2022    Page: 4 of 5




4                      Opinion of the Court                 22-10026

(quotation, alteration and emphasis omitted). We will vacate a
sentence only if we are left with the “definite and firm” conviction
that the district court committed a clear error of judgment in
weighing the § 3553(a) factors by arriving at a sentence that is out-
side the range of reasonable sentences dictated by the facts of the
case. Pugh, 515 F.3d at 1191.
        While we do not presume that a sentence within the guide-
line range is reasonable, we ordinarily expect such a sentence to be
reasonable. United States v. Cabezas-Montano, 949 F.3d 567, 611
(11th Cir. 2020). Another indicator of a reasonable sentence is one
that is well below the statutory maximum for the crime. United
States v. Dougherty, 754 F.3d 1353, 1364 (11th Cir. 2014).
       Here, Tealdi’s below-guidelines sentence was not substan-
tively unreasonable. As the record reflects, the district said that it
considered the parties’ arguments, the presentence investigation
report, the advisory guidelines, and the § 3553(a) factors. We can
discern nothing in the record suggesting that the court failed to
consider any relevant factors, nor that it considered any improper
factors, nor that it otherwise committed a clear error of judgment.
See Irey, 612 F.3d at 1189.
       As for Tealdi’s claim that the court did not consider his per-
sonal characteristics, the court expressly considered Tealdi’s age,
the fact that he will face deportation upon being released from
prison, and that he was incarcerated throughout the COVID-19
pandemic. The court balanced these considerations with other rel-
evant factors, including the seriousness of the offense and other
USCA11 Case: 22-10026        Date Filed: 11/08/2022     Page: 5 of 5




22-10026               Opinion of the Court                        5

personal characteristics, like Tealdi’s limited support network and
the questionable accuracy of the sex-offender risk assessment.
       Indeed, while Tealdi adds that the district court did not give
adequate weight to Dr. Brannon’s opinion that Tealdi had a low
risk of reoffending, the record reveals that the court did consider
this evidence. However, the court also noted that Tealdi possessed
several TrueCrypt containers -- special encrypted folders used to
prevent others from gaining access to the information within -- for
which Tealdi refused to provide the passwords. Based on this evi-
dence, the district court observed that there was a “clear indication
that contraband is on them,” which meant that the risk assessment
could easily have given a much different result if the contents of
the TrueCrypt containers were fully known. This discussion
shows that the court considered the expert witness testimony but
prescribed it lesser weight than other factors -- something the court
has full discretion to do. Rosales-Bruno, 789 F.3d at 1254.
       In short, Tealdi has not shown that the district court com-
mitted a clear error of judgment in concluding that only a slight
downward variance was warranted when weighing the nature of
the offense and the time he had been viewing the material, against
Tealdi’s personal characteristics. Moreover, the court imposed a
sentence below the guideline range and well below the statutory
maximum of 240 months -- two factors that indicate that the sen-
tence is reasonable. Cabezas-Montano, 949 F.3d at 611;
Dougherty, 754 F.3d at 1364.
      AFFIRMED.